               Case 8:19-mj-00063-GLS Document 7 Filed 02/15/19 Page 1 of 1FILED	                                    NITERED
                                                                                                           	 LOGGED	RECEIVED


                                IN THE UNITED STATES DISTRICT COURT
                                                                                                              FEB 1 5 2019
                                    FOR THE DISTRICT OF MARYLAND
                                                                                                              AT GREENBELT
                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                        	 DISTRICT OF MARYLAND
                                                                                                      By                             DEPUTY

UNITED STATES OF AMERICA

                   V .                                                               Case No. ' GLS 19-mj-00063

Christopher Paul Hasson




                         ORDER APPOINTING FEDERAL PUBLIC DEFENDER


          The above named Defendant having been found to be indigent and entitled to

appointment of counsel under the Criminal Justice Act, and the government having proffered that

they know of no conflict precluding appointment of the Public Defender,

          IT IS ORDERED this                    15th day of February, 2019, that the Federal Public Defender

for the District of Maryland is appointed to represent the above named




                                                                             Gina L. Simms
                                                                             United States Magistrate Judge




U.S. District Court (4/2000) Criminal Magistrate Forms: Appointing Counsel
